Citation Nr: 0529936	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  02-08 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
March 1970.  He died in November 2000, and the appellant is 
the surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Medical and Regional Office Center (RO) in Fargo, North 
Dakota.


FINDINGS OF FACT

1.  The veteran died in November 2000, and the immediate 
cause of death was acute myelogenous leukemia (AML), due to 
(or as a consequence of) myelodysplastic syndrome.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability, and there is no medical 
evidence showing that a disability of service origin caused 
or contributed to the veteran's death.

3.  AML was not shown in service or within one year of 
separation from service and is not otherwise related to 
service, to include from herbicide exposure or non-ionizing 
radiation exposure.


CONCLUSION OF LAW

A disability incurred in or aggravated by active service, or 
which could be presumed to have been incurred in service, did 
not cause the veteran's death and did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1116, 1310, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Prior to the initial adjudication of the 
claim, VA notified the appellant by a letter dated in April 
2001 that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  She was advised 
that it was her responsibility to either send pertinent 
medical records from private physicians or to provide a 
properly executed release so that VA could request the 
records for her.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  In 
this case, there are no identified, outstanding records 
requiring further development.  The claims file contains the 
veteran's service medical records, all identified 
post-service medical records, and a July 2002 report of an 
informal conference with the appellant conducted by the RO.

That the veteran is deceased establishes a current disability 
in this case.  Carbino v. Gober, 10 Vet. App. 507, 509 
(1997).  This does not by itself trigger VA's obligation 
under § 5103A(d) of providing a medical examination or 
obtaining a medical opinion.  Compare Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003), and Charles v. Principi, 16 Vet. 
App. 370 (2002).  The evidentiary record does not show that 
the certified cause of death was associated with an 
established event, injury, or disease in service; manifested 
during an applicable presumptive period; or was otherwise 
associated with military service.  See 38 C.F.R. 
§ 3.159(c)(4).

The RO developed the claim with due consideration of the 
requirements found under 38 C.F.R. § 3.311 and, no further 
development of the claim as it pertains to radiation exposure 
is necessary.  The veteran served as a weapons controller 
during the Vietnam era, and the appellant contends the 
veteran's AML was caused by radiation exposure from radar 
equipment in service.  The Court of Appeals for Veterans 
Claims (Court) has taken judicial notice that radar equipment 
emits microwave-type non-ionizing radiation, which is not 
subject to review under the ionizing radiation statute and 
regulations.  Rucker v. Brown, 10 Vet. App. 67, 69, 71-72 
(1997) (citing The Microwave Problem, Scientific American, 
September 1986; Effects upon Health of Occupational Exposure 
to Microwave Radiation (RADAR), American Journal of 
Epidemiology, Vol. 112, 1980; and Biological Effects of 
Radiofrequency Radiation, United States Environmental 
Protection Agency, September 1984).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, as there is no evidence that 
any failure on the part of VA to further comply with the duty 
to notify and assist reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Analysis

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303.  Service connection may also be granted 
for a disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  Id.

For certain chronic disorders, including leukemia, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

To prevail on the issue of entitlement to service connection 
for the cause of the veteran's death, the evidence must show 
that a disability incurred or aggravated by service caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

The veteran died in November 2000 at the age of 58, and his 
Certificate of Death shows the immediate cause of death as 
AML, due to (or as a consequence of) myelodysplastic 
syndrome.  At the time of the veteran's death, service 
connection was not in effect for any disability.  

The appellant primarily contends the veteran's AML was the 
result of radio frequency radiation in service.  As noted 
above, this claimed radiation exposure is not considered 
ionizing radiation.  Rucker v. Brown, 10 Vet. App. 67, 69, 
71-72 (1997).  Consequently, the law and regulations specific 
to claims involving ionizing radiation exposure are not for 
application, and the claim is reviewed under the general 
compensation provisions of 38 U.S.C.A. §§ 1101, 1110, 1112. 

The appellant does not contend the veteran's AML was incurred 
in service or within the one-year presumptive period 
thereafter.  Indeed, the service medical records, including 
the March 1970 separation examination report, are entirely 
absent of any diagnosis of leukemia or medical findings 
consistent with hemic or lymphatic abnormality.  The 
Certificate of Death indicates the approximate interval 
between the onset of AML and death was four months, and this 
is consistent with the medical evidence of record, which 
reflects AML was not diagnosed until many years after service 
in August 2000.  The only other listed cause of death on the 
Certificate of Death was myelodysplastic syndrome, and the 
medical evidence tends to suggest this disorder was actually 
the early manifestation of the veteran's fatal AML.  Even so, 
the Certificate of Death indicates the approximate interval 
between the onset of myelodysplastic syndrome and death was 
only one year, and this too is consistent with the medical 
evidence of record.

With respect to the claim as it involves radiation exposure, 
the evidentiary record contains a December 2000 opinion from 
treating physician Gerald Gross, M.D., in which he stated 
that

[t]here is a definite relationship with 
ionization radiation and the development 
of myeloid leukemias.  This has been 
shown in various studies using 
therapeutic radiation and also past 
epidemiologic studies.  Therefore, my 
opinion is that it is at least likely as 
not that [the veteran's] death was 
ultimately caused by chronic radiation 
exposure if indeed this exposure can be 
verified.

This opinion does not support the claim.  Dr. Gross qualified 
that his opinion was based on the subsequent verification of 
ionizing radiation exposure.  The service department stated 
in May 2002 that it found no external or internal radiation 
exposure data for the veteran.  Again, it is noted that the 
potential source of radiation in this case precludes the 
possibility that it was ionizing radiation.  See Rucker, 10 
Vet. App. at 69, 71-72.

In February 2005, the service department provided a dose 
reconstruction for the veteran based on "suspected potential 
exposure to ionizing radiation while working with radar 
display equipment."  This, however, cannot be considered 
competent evidence that the veteran was exposed to ionizing 
radiation.  The service department acknowledged there was no 
exposure data for the veteran in its exposure registry and 
noted that there was no precedent for a dose reconstruction 
for ionizing radiation based on non-ionizing radiofrequency 
radiation.  Additionally, the service department explained 
that it could not comment on the veteran's specific case.  
Believing the veteran's military classification involved 
radar use, the service department then noted that from its 
research the highest dose recorded for radar personnel 
(operators, technicians, suppliers) out of 46,000 dosimetric 
readings was 670 mrem (0.670 rem) for a radar technician.  
The veteran's service record indicates he was a weapons 
specialist.

In any event, it is noted that the development conducted 
pursuant to 38 C.F.R. § 3.311 produced opinions from the 
Under Secretary of Health and Under Secretary of Benefits, 
dated in March 2005.  These opinions relied on the service 
department's "dose reconstruction" of 0.670 rem and 
concluded the veteran's AML was unlikely related to in-
service ionizing radiation.

With regard to the effects of occupational exposure in 
service to non-ionizing radiation, the Board has considered 
Dr. Gross's October 2002 medical opinion.  In his opinion, he 
cites a reference article linking higher incidents of AML in 
service members classified as electronic technicians, 
aviation electronics technicians, and fire control 
technicians.  Dr. Gross opined that if the veteran performed 
one of these jobs in service, he could have developed AML 
from excessive microwave exposure.  Again, Dr. Gross's 
opinion holds no probative value because, as noted above, the 
veteran was classified as a weapons specialist.

Having received a Republic of Vietnam Campaign Medal and a 
Vietnam Service Medal, the veteran's service record shows he 
served in the Republic of Vietnam for an unspecified period 
between the dates of January 9, 1962, and May 7, 1975.  He is 
therefore presumed to have been exposed to an herbicide 
agent.  38 U.S.C.A. § 1116(f).  VA regulations provide that, 
if a veteran was exposed to an herbicide agent (Agent Orange) 
during active service, presumptive service connection is 
warranted for the following disorders: chloracne or other 
acneform disease consistent with chloracne; type 2 diabetes; 
Hodgkin's disease; Chronic lymphocytic leukemia (CLL); 
multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
C.F.R. § 3.309(e).

VA has determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for leukemia, 
other than chronic lymphocytic leukemia (CLL), and any other 
condition for which VA has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27630 - 27641 (May 20, 2003); see also Notice, 
67 Fed. Reg. 42600 (June 24, 2002); Notice, 66 Fed. Reg. 2376 
(Jan. 11, 2001); Notice, 64 Fed. Reg. 59232 (November. 2, 
1999).  Consequently, the veteran's presumed exposure to 
herbicide agents in service does not provide a basis for 
service connection.

There is no competent and probative evidence linking 
herbicide exposure or non-ionizing radiation exposure to AML.  
The appellant has provided medical treatises in support of 
her contention that Agent Orange exposure and microwave 
exposure have a reasonable connection to AML.  The Court has 
held that generic medical literature which does not apply 
medical principles regarding causation or etiology to the 
facts of an individual case does not provide competent 
evidence to establish the nexus element.  See Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).  Medical treatise 
information may be regarded as competent evidence where 
"standing alone, [it] discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least plausible causality based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion."  Wallin v. West, 11 Vet. App. 509, 513 (1998).  
Here, the appellant has not submitted any such research for 
the Board to evaluate.
The Board has considered the appellant's assertions and the 
lay statement from the veteran's son as to the etiology of 
the veteran's cause of death, but neither the Board nor 
laypersons can render opinions requiring medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  In this case, the 
competent and probative evidence shows the veteran died from 
AML, and, for the reasons set forth above, this disability 
was not related to service.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005).  The preponderance of 
the evidence is against the appellant's claim, and it must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


